UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7417



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JERMAINE CLEAVON GOLDEN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CR-96-153; CA-02-984-2)


Submitted:   January 28, 2004          Decided:     February 17, 2004


Before WIDENER, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jermaine Cleavon Golden, Appellant Pro Se. Laura P. Tayman, OFFICE
OF THE UNITED STATES ATTORNEY, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Jermaine Cleavon Golden, a federal prisoner, seeks to

appeal the district court’s order denying relief on his motion

filed under 28 U.S.C. § 2255 (2000).            The order is not appealable

unless   a   circuit     justice   or   judge     issues   a    certificate   of

appealability.     28 U.S.C. § 2253(c)(1) (2000).              A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).               We have independently

reviewed the record and conclude that Golden has not made the

requisite     showing.      Accordingly,     we    deny    a    certificate   of

appealability and dismiss the appeal.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                      DISMISSED




                                    - 2 -